496 F.2d 532
86 L.R.R.M. (BNA) 2688, 74 Lab.Cas.  P 10,064
NATIONAL LABOR RELATIONS BOARD, Petitioner, and Bartendersand Culinary Workers Union, Intervenor,v.HOWARD JOHNSON COMPANY, Respondent.
No. 73-2927.
United States Court of Appeals, Ninth Circuit.
May 15, 1974.

Elliott Moore, Asst. Gen. Counsel, NLRB, Washington, D.C., Roy O. Hoffman, Director, Region 20, NLRB, San Francisco, Cal., for petitioner.
Robert V. Magor, Severson, Werson, Berke & Melchior, San Francisco, Cal., for respondent.
Before MERRILL, ELY and GOODWIN, Circuit Judges.
OPINION
PER CURIAM:


1
The petitioning Board's Decision and Order is reported at 198 NLRB No. 98.  It was issued by the full Board, without dissent.


2
We have carefully reviewed the record.  From the record, together with the reported opinion of the full Board, our conclusion is that the Order should be, and therefore will be,


3
Enforced.